Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 16 September 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Washington Sept. 16th 1804

I last night had the satisfaction of recieving your kind favour of the 10th. my beloved friend and am inclined to believe it has been as efficasious as any remedy Weems could have offer’d for my recovery, as my indisposition the last two days has been chiefly on the spirits. you know your power and must exert it I suffer a degree of weakness and languor I scarcely ever experienced before and the intense heat of the weather tends very much to encreace it. were you here I should not feel thus my ardent desire to please you and spare the dreadful anxiety you always endure forces me to a degree of exertion which is I believe highly beneficial by taking the mind from self and preventing it from sinking into that torpid Listless state of languor to me worse than death.
Our little ones I thank Heaven most fervently are pretty well We hourly look for Mrs. Hellen’s confinement her health is so extremely delicate and the heat so debilitating we suffer some degree of uneasiness on her account Dr. W. thinks it will be impossible for her to Nurse her Infant and I very much fear myself she will not be able I sincerely hope however she may prove stronger than we at present suspect—
I wrote you sometime since to request you would put those lines of Dr. Donne’s into a new and more pleasing form I again repeat my request and I am sure you will not refuse what will cost you so little trouble and afford me so much pleasure and another request I have to make is that you bring a copy of your Oberon with you I am ashamed of myself when I reflect upon this Summer which should have produced some poetry from you and which had I not been actuated by a false and mistaken  delicacy should have urged much sooner but so  you must have had ample leisure and wandering among your native plains could have been at no loss for subjects for your muse  you may perhaps fancy I  am in jest I am however serious and flatter myself with the hope that solicitation will have as much effect as Mr. J. Dennie’s—
I have just hear’d that Mr. & Mrs. Merry are expected home he is considerably better contratry to all expectation and will possibly  recover his intellects perfectly it was owing to the shock he recieved at the death of his three Servants—
Adieu my beloved friend it is here said Mr. Jefferson will call Congress together (that is the New Members) and continue the Session untill very late in the Summer this is however mere talk for there is nobody here who can know anything about it even the Clerks are out of Town—
Remember me affectionately to your Mother and all at home
